Citation Nr: 0909254	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-24 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, 
Wisconsin


THE ISSUE

Whether the Veteran's income was excessive for purposes of 
entitlement to payment of improved pension benefits from 
October 1, 2006 to October 1, 2007.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from October 1950 to December 1951.

In August 2002, the Veteran was awarded non service-connected 
pension benefits.

In October 2006, the Milwaukee VA Pension Center advised the 
Veteran that payment of nonservice-connected pension benefits 
would be discontinued for a period of 12 months beginning 
October 1, 2006 due to excessive income.  
The Veteran perfected an appeal as to that decision.


FINDINGS OF FACT

1.  In September 2006, the Veteran received a gift from his 
brother's estate.

2.  The Veteran's countable income exceeded the applicable 
maximum annual pension rate (MAPR) from October 1, 2006 to 
October 1, 2007.


CONCLUSION OF LAW

The gift received by the Veteran was properly counted as 
income in terminating his non service-connected disability 
pension benefits from October 1, 2006 to October 1, 2007.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.262, 
3.271, 3.272, 3.273 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contests the discontinuance of his pension 
benefits from October 1, 2006 to October 1, 2007 due to a 
finding of excessive income for that period.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  
As explained below, there is no dispute as to the facts.  
This issue is being denied due to the Veteran's failure to 
meet the basic eligibility requirements for the benefit 
sought.  Therefore, based on the Court's decision in Manning, 
the Board concludes that the Veteran's claim is not subject 
to the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument as required by the Court's 
jurisprudence in general.  See 38 C.F.R. § 3.103 (2008).  The 
RO notified him of evidence necessary to support his claim 
and assisted him in obtaining evidence.  

Relevant law and regulations

A pension is a monthly or other periodic payment made by VA 
to a veteran because of disability.  See 38 U.S.C.A. § 1521 
(West 2002).

The amount of pension actually received is the difference 
between the recipient's countable income and the maximum 
annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the veteran's circumstances.  
The maximum annual pension rate (MAPR) is adjusted from year 
to year.  Effective December 1, 2005, the MAPR for a veteran 
with one dependent was $13,855.  

Effective December 1, 2006, the MAPR for a veteran with one 
dependent was $14,313.  See 38 C.F.R. § 3.23(a)(5); M21-1, 
Part I, Appendix B.

In determining a veteran's annual countable income, payments 
of any kind from any source shall be counted as income during 
the twelve-month annualization period in which received, 
unless specifically excluded.  See 38 U.S.C.A. § 501; 38 
C.F.R. §§ 3.271, 3.272(a).  Recurring income means income 
which is received or anticipated in equal amounts and at 
regular intervals (e.g., weekly, monthly, quarterly, etc.) 
and which will continue throughout an entire 12-month 
annualization period.  The amount of recurring income for 
pension purposes will be the amount received or anticipated 
during a 12-month annualization period. 
See 38 C.F.R. § 3.271(a)(1) (2008).  

Factual background

In an August 2002 rating decision, entitlement to non 
service-connected pension benefits was granted effective 
December 1, 2001.

In September 2006, the Veteran informed the Milwaukee Pension 
Center that he had received a gift from his brother's estate 
in the amount of $18,814.30.

In October 2006, the Milwaukee Pension Center advised the 
Veteran that his non- service-connected pension benefits 
would be terminated for a period of 12 months beginning 
October 1, 2006 due to excessive income.  This appeal 
followed.

Analysis

The sole matter to be determined by the Board is whether the 
gift received by the Veteran from his brother's estate should 
be counted as income in determining his eligibility to 
receive non service-connected VA pension benefits from 
October 1, 2006 to October 1, 2007.

The Veteran does not dispute either that he was paid by his 
brother's estate or the specific amounts he received.  
Rather, the Veteran argues that this payment should not be 
considered to be income for VA pension purposes.  
Specifically, he asserts that this gift would not be 
considered income by the Internal Revenue Service and 
therefore it should not be considered income in determining 
his eligibility for VA pension benefits.  See the Veteran's 
December 2006 notice of disagreement.

VA's Office of General Counsel (OGC) has specifically 
commented on whether the inheritance of a life estate in real 
property would affect a veteran's pension as countable 
income.  In VAOPGCPREC 9-95, OGC interpreted the provision of 
annual income for pension purposes to include all payments of 
any kind under 
38 U.S.C.A. § 1503(a).  Specifically, OGC found that § 1503 
did not indicate whether the term "payments" referred only 
to delivery of money or whether it also encompasses delivery 
of real or personal property, but noted that the term 
"payment" was defined in Black's Law Dictionary 1129 (6th 
ed. 1990) as "delivery of money or its equivalent in either 
specific property or services."  OGC also noted that in 
precedent opinion, VAOPGCPREC 4-89, the term "payment" in 
what is now 
38 U.S.C. § 1503(a), was interpreted to include transactions 
involving both money and other property, and that "income" 
for pension purposes included income that the recipient may 
readily obtain the value of.

Based on the OGC precedent cited above, the $18,814.30 
received by the Veteran from his brother's estate is to be 
included in the calculation of his income for pension 
purposes, and the Veteran's countable income from October 1, 
2006 to October 1, 2007 exceeded the MAPRs ($13,855 and 
$14,313) for the period of time in question.  The Veteran's 
argument as to the procedures of other agencies for counting 
gifts for purposes of determining income is moot, as VA is 
bound by the above-cited OGC opinions.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); see also Theiss v. Principi, 18 Vet. 
App. 204, 208 (2004) [recognizing that, pursuant to statute, 
"the precedent opinions of the VA General Counsel are 
binding on the Board"].

Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Conclusion

In short, for reasons expressed above the Board has concluded 
that the gift to the Veteran from his brother's estate was 
properly computed as income in discontinuing the Veteran's 
non-service-connected VA pension from October 1, 2006 to 
October 1, 2007.  The benefit sought on appeal, entitlement 
to payment of VA pension benefits for the period from October 
1, 2006 to October 1, 2007, is accordingly denied.





ORDER

The discontinuance of the Veteran's improved pension benefits 
from October 1, 2006 to October 1, 2007 was proper.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


